United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2283
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Donell Simpson,                           *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: November 16, 1999

                                    Filed: November 23, 1999
                                     ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Donell Simpson appeals his convictions arising from the armed robbery of a
federally insured bank. Simpson raises several contentions about the jury instructions
and the admissibility of evidence offered by Simpson. Having reviewed the record in
the context of Simpson's arguments, we find the record supports the district court's
decisions. Because Simpson's appeal involves the straightforward application of settled
principles of law and the parties' submissions show they are thoroughly familiar with
the issues before the court, we conclude that an extensive discussion would serve no
useful precedential purpose. We thus affirm Simpson's convictions without an
extended opinion. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-